Citation Nr: 0517777	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a fracture of the tibia and fibula of the right 
leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1975 to May 1976.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied a rating in excess of 20 percent for the 
service-connected residuals of a fracture of the tibia and 
fibula of the right leg.  In August 1999, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 1999, and the veteran filed a 
substantive appeal in October 1999.  

In March 2002, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were 
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in June 2003, the Board 
remanded the matter to the RO for initial consideration of 
the claims in light of the recently developed evidence.  
Thereafter, the RO continued its denial of a rating in excess 
of 20 percent for the residuals of a fracture of the tibia 
and fibula of the right leg (as reflected in a February 2005 
supplemental SOC (SSOC)). 

The Board's decision granting a 30 percent rating for the 
service-connected residuals of a fracture of the tibia and 
fibula of the right leg is set forth below.  The question of 
the veteran's entitlement to a rating in excess of 30 percent 
for this disability is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDING OF FACT

The veteran's residuals of a fracture of the tibia and fibula 
of the right leg primarily consist of limited motion of the 
ankle (on passive and active dorsflexion and plantar 
flexion); complaints of pain, with almost no range of motion 
during flare-ups, as well as deformity of the distal tibia, 
right leg shortening of approximately 2-cm, and gait 
disturbance; these findings suggest impairment of the tibia 
and fibula with marked ankle disability.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 30 percent evaluation for the residuals of a fracture 
of the tibia and fibula of the right leg are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence currently of record, a 30 percent 
rating for the veteran's service-connected residuals of a 
fracture of the tibia and fibula of the right leg) have been 
accomplished.   

II.	Background

In its September 1976 rating decision, the RO granted service 
connection and assigned a 50 percent pre-stabilization 
disability rating for the residuals of a fracture of the 
tibia and fibula of the right leg, effective May 28, 1976.  
Effective August 1, 1977, the RO assigned a 10 percent rating 
for the veteran's service-connected right leg disability 
rating.  

In January 1999, the veteran filed a claim for a higher 
rating for the residuals of a right leg fracture.

On VA neurological examination in January 1999, the veteran 
reported that during service he was involved in a motorcycle 
accident in which he had injured and crushed his right tibia 
and fibula distally.  He stated that his bones were 
completely shattered and he was unable to walk for a period 
of over a year, and that subsequently he was placed in a 
brace up to the knee for several years.  He further stated 
that since his recovery he had walked with a limp, and that 
his right leg was now shorter than his left leg, which 
required him to wear a lift in his right shoe to improve his 
gait.  He reported that he worked as a truck driver and that 
his right leg problems, as well as back pain, had caused him 
to miss up to one-third of the year from work.  

Physical examination revealed that the veteran walked with an 
obvious limp of his right leg.  Right calf circumference was 
34-cm, compared to left calf circumference of 35-cm.  Right 
leg length was 97-cm, whereas left leg length was 99.5-cm.  
On range of motion testing of the right ankle, the veteran 
had dorsiflexion to 10 degrees, plantar flexion to 10 
degrees, inversion to 15 degrees, and eversion to 30 degrees.  
The clinical impression was, inter alia, of a prior crush 
injury from a motorcycle accident in service, involving the 
right tibia and fibula.  The examiner also noted that the 
veteran's tendency to walk with a limp as a result of his 
right leg injury over the course of many years, had triggered 
the onset of low back pain.

The report of a VA orthopedic examination in May 1999 notes 
the veteran's complaint of an inability to walk for prolonged 
periods of time.  On physical examination, the veteran walked 
with a noticeable limp, and the right side of his pelvis was 
approximately one-half inch lower than the left side.  
Straight leg raising was positive bilaterally.  The right 
ankle reflex was diminished as compared to the left.  There 
was one-half inch atrophy of the right calf, and the right 
lower leg was one-half inch shorter from the knee to the 
medial malleolus, as compared to the left.  There was obvious 
deformity of the distal tibia.  Range of motion testing of 
the right ankle revealed dorsiflexion to 10 degrees and 
plantar flexion to 15 degrees, and in the left ankle, 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  
On his right foot, the veteran had a bunion on the first 
metatarsal head, and marked limitation of motion of the first 
metatarsal phalangeal joint, with flexion and extension each 
at 10 degrees.  The diagnosis was, inter alia, a fracture of 
the distal right tibia and fibula, with limitation of motion 
of the ankle.     

In a June 1999 rating decision, the RO granted a higher 
evaluation of 20 percent for the residuals of a fracture of 
the tibia and fibula of the right leg.  

Treatment records from medical facilities associated with the 
Boston HCS include a September 2000 VA physician's report 
noting that the veteran walked with a limp, favoring his 
right ankle, and wore an ankle support.  Passive ankle range 
of motion elicited pain.  The impression was ankle pain, many 
years post-trauma.  Later records note the veteran's ongoing 
symptoms of and treatment for right ankle pain, as well as 
right knee pain.  In particular, a February 2001 record 
reflects an assessment of instability of the lateral 
ligaments of the right ankle, and hallux valgus of the right 
foot.  An April 2002 physician's report notes that the 
veteran had limited right ankle dorsiflexion, and moderate to 
severe local tenderness on the lateral ankle below the 
lateral malleolus, as well as mild edema.  The assessment was 
a healed tibia/fibula fracture with posterior displacement of 
the distal portion of the tibia, and right ankle pain with 
talonavicular degenerative changes and a chronic 
biomechanical problem.  

The report of a VA orthopedic examination in July 2002 
reflects the veteran's report that, in December 2000, he had 
been forced to stop working as a truck driver due to pain in 
the area of the right ankle, and that, since that time, he 
had worked in a more sedentary job position as a truck 
dispatcher.  He complained of pain in the ankle that was 
consistently at a level of 2 or 3 out of 10 (with 10 
representing the highest level), and that increased to "more 
than 10" when standing or walking for any length of time.  
He stated that he regularly used prescription medications to 
help alleviate his ankle pain.  He reported having difficulty 
sleeping due to the pain.  The veteran further indicated that 
he used an ankle stirrup on a daily basis, along with a cane, 
and a lift in his right shoe.  

The examiner noted that, when using a cane in his left hand, 
a right ankle stirrup and a right shoe lift, the veteran's 
gait was fairly symmetric; without the cane, the veteran had 
a fairly marked right Trendelenburg gait.  In a stance with 
his right shoe on, his pelves were essentially level, and out 
of his shoe he was down on the right side by about one-half 
inch.  Leg lengths measured from the anterior superior iliac 
spine to the medial malleolus, were on the right side 88.9-cm 
and on the left 91.0-cm.  Range of motion of the right ankle 
revealed dorsiflexion to 2 degrees actively and 5 degrees 
passively, and plantar flexion to 15 degrees actively and 20 
degrees passively; on both active and passive range of motion 
testing, the ankle was painful over the last 5 degrees of 
dorsi and plantar flexion.  The hind foot was held in slight 
varus, and was capable of up to 10 degrees of varus and less 
than 5 degrees of valgus on both active and passive range of 
motion, with pain primarily in the medial malleolus without 
any motion.  Ankle dorsiflexors were in the 4/5 range and the 
plantar flexors in about the same.  The veteran's ankle 
coordination appeared to be appropriate, and the right ankle 
on comparison to the left ankle did not appear excessively 
fatigable.  After cycles of dorsiflexion and plantar flexion, 
the ankle did not appear to have lost any range of motion.  
The examiner expressed the opinion that pain could 
significantly limit functional ability in the right ankle, 
and noted that notwithstanding the greatly limited range of 
motion already shown on examination, when the right ankle 
became painful the veteran probably had almost no motion at 
all, most likely around the 90 degree position of function. 

The examiner also noted was the veteran's report of some 
right knee problems since the time of his in-service motor 
vehicle accident.  The right knee objectively demonstrated 
flexion to 130 degrees, and extension to 0 degrees.  In 
maximum extension there were 2 to 3 degrees of varus.  The 
right knee was not effused.  There was some minor jointline 
tenderness medially, but there were no palpable osteophytes.  
The knee joint was stable throughout the range of motion to 
all tests.  

The assessment was residuals of a right tibia and fibula 
fracture, with shortening and joint pain.  

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

In this case, the RO has evaluated the veteran's service-
connected residuals of a fracture of the tibia and fibula of 
the right leg as 20 percent disabling, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of 
the tibia and fibula.  Under Diagnostic Code 5262, a 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability, and a 30 
percent rating is warranted when such disability is marked.  
A 40 percent rating is warranted where there is nonunion of 
the tibia and fibula, with loose motion, and requiring a 
brace.   

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use) is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

Considering the medical evidence in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the 
Board finds that the criteria for a 30 percent rating for the 
residuals of a fracture of the tibia and fibula of the right 
leg are met.  

The Board finds that the evidence suggests that the veteran's 
service-connected disability of the right lower extremity is 
most appropriately characterized as marked in severity, in 
particular with regard to the extent of the veteran's right 
ankle disability, consistent with a 30 percent evaluation 
under Diagnostic Code 5262.  As indicated above, on VA 
examination in July 2002 the veteran had right ankle 
dorsiflexion of no more than 2 degrees actively and 5 degrees 
passively, and plantar flexion to 15 degrees actively and 20 
degrees passively (the normal range of motion for the ankle, 
as reflected in 38 C.F.R. § 4.71, Plate II, is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion).  
Also noted was that functional ability of the right ankle was 
significantly limited due to pain, to the extent that during 
flare-ups the veteran most likely had almost no range of 
motion in the ankle.  Contemporaneous VA treatment reports 
note ongoing complaints and treatment for moderate to severe 
pain and limited motion in the right ankle, as well as x-ray 
evidence of talonavicular degenerative changes and deformity 
of the distal tibia.  The veteran also has an apparent one-
half inch atrophy of the right calf muscle.  Measurement of 
leg lengths on repeated instances (on examination in May 
1999, and more recently in June 2002) show that the right leg 
is approximately 2-cm shorter than the left, which the June 
2002 examiner indicated is related to the veteran's in-
service right leg fracture.  Additionally, when not utilizing 
a cane and a shoe lift for the right foot, the veteran has 
demonstrated a fairly pronounced asymmetric gait.  

In view on the above findings, and affording the veteran the 
benefit of the doubt, the Board concludes that the criteria 
for a 30 percent rating for the residuals of a fracture of 
the tibia and fibula of the right leg are met.


ORDER

A 30 percent rating for the residuals of a fracture of the 
tibia and fibula of the right leg is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  


REMAND

Although the Board has awarded a 30 percent rating for the 
veteran's residuals of a fracture of the tibia and fibula of 
the right leg, as noted above, in this case the veteran has 
not specifically limited his claim to a request for a 30 
percent evaluation.  Inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit, a claim for a higher rating 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that Diagnostic Code 5262 (under which the 
veteran's disability has been evaluated, as indicated above), 
provides for a maximum 40 percent rating for nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.  
However, the report of the June 2002 VA orthopedic 
examination, the most recent examination of record, does not 
include any finding as to whether there is nonunion of the 
tibia and fibula.  The remaining medical evidence of record 
notes fracture deformities of both the tibia and fibula, but 
does not present definitive information regarding the 
possibility of nonunion in the right lower extremity.  Hence, 
a medical opinion regarding the presence of any nonunion, 
with loose motion that requires a brace, is needed.

The Board also points out that more complete findings with 
regard to any impairment affecting the overall range of 
motion of the right leg (apart from the significant right 
ankle impairment already noted) are warranted, inasmuch as 
the June 2002 examiner noted some limitation of motion of the 
right knee, but did not include in these results the effects 
of any functional loss due to pain, in accordance with 38 
C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-7.  In 
this regard, a higher evaluation for the veteran's service-
connected disability may also be available in this case 
pursuant to Diagnostic Code 5261 (providing for a 40 percent 
rating for leg extension limited to 30 degrees, and a 
maximum, 50 percent evaluation, for extension limited to 45 
degrees).  

Accordingly, the RO should arrange for the veteran to undergo 
further VA examination, by an orthopedist, to obtain 
information necesarry to fully and fairly evaluate the claim 
on appeal.  See 38 U.S.C.A. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
any higher rating.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from medical facilities 
associated with the Boston HCS, dated from January 1998 to 
January 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Boston HCS 
since January 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for a 
rating in excess of 30 percent for the residuals of a 
fracture of the tibia and fibula of the right leg.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Boston HCS 
all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected residuals of a 
fracture of the tibia and fibula of the 
right leg, since January 2003.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, at an 
appropriate VA medical facility, for 
evaluation of the residuals of a fracture 
of the tibia and fibula of the right leg.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished (and all findings 
made available to the primary physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

Regarding the latter, the physician 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also specifically 
indicate whether there is lateral 
instability and/or recurrent subluxation 
associated with the right knee.  If 
either or both is present, the examiner 
should provide an assessment as to 
whether such symptom(s) result in 
impairment that is considered slight, 
moderate or severe.

Additionally, the examiner should render 
an opinion as to whether there is any 
nonunion of the tibia and fibula in the 
right lower extremity, and if so, whether 
this condition involves loose motion, 
requiring a brace.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 30 percent for the residuals 
of a fracture of the tibia and fibula of 
the right leg, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


   
	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


